Per Curiam.

Wolfe requests a writ of mandamus. The board’s decision to uphold Sheriff Myers’s protest will be set aside and a writ of mandamus will issue to compel placement of Wolfe’s name on the March 7 primary election ballot for the office of Delaware County Sheriff if the board engaged in fraud, corruption, abuse of discretion, or clear disregard of applicable legal provisions. State ex rel. Hazel v. Cuyahoga Cty. Bd. of Elections (1997), 80 Ohio St.3d 165, 167, 685 N.E.2d 224, 226. Wolfe asserts that the board abused its discretion and acted in *184clear disregard of R.C. 311.01 by determining that he was not eligible to be a candidate for sheriff.
The board determined that Wolfe did not establish compliance with R.C. 311.01(B), which provides:
“On and after January 1, 1988, except as otherwise provided in this section, no person is eligible to be a candidate for sheriff and no person shall be elected or appointed to the office of sheriff unless that person meets all of the following requirements:
(( * * At
“(9) The person meets at least one of the following conditions:
“(a) Has at least two years of supervisory experience as a peace officer at the rank of corporal or above, or has been appointed pursuant to section 5503.01 of the Revised Code and served at the rank of sergeant or above, in the five-year period ending immediately prior to the qualification date;
“(b) Has completed satisfactorily at least two years of post-secondary education or the equivalent in semester or quarter hours in a college or university authorized to confer degrees by the Ohio board of regents or the comparable agency of another state in which the college or university is located.” (Emphasis added.)
Wolfe never claimed that he had been appointed under R.C. 5503.01, which involves highway patrol employees, or that he has the post-secondary education specified in R.C. 311.01(B)(9)(b). Therefore, in order to satisfy R.C. 311.01(B)(9), he had to have “at least two years of supervisory experience as a peace officer at the rank of corporal or above * * * in the five-year period ending immediately prior to the qualification date.” The pertinent five-year period here is January 6, 1995 to January 6, 2000. See R.C. 311.01(H)(1); R.C. 3513.05.
Legislative intent is the preeminent consideration in construing a statute. State ex rel. Zanders v. Delaware Cty. Bd. of Elections (1994), 69 Ohio St.3d 5, 8, 630 N.E.2d 313, 315. To determine the legislative intent, we first review the statutory language. State ex rel. Sinay v. Sodders (1997), 80 Ohio St.3d 224, 227, 685 N.E.2d 754, 758. In reviewing the statutory language, we accord the words used their usual, normal, or customary meaning. R.C. 1.42; State ex rel. Purdy v. Clemont Cty. Bd. of Elections (1997), 77 Ohio St.3d 338, 340, 673 N.E.2d 1351, 1353.
Under the language used in the pertinent portion of R.C. 311.01(B)(9)(a), in order to be eligible to be a candidate for sheriff, the person must, within the five-year period, have two years of supervisory experience and that supervisory experience must have been earned when the person served as a peace officer at the rank of corporal or above.
*185Applying R.C. 311.01(B)(9)(a) here, we find it is uncontroverted that Wolfe has twenty-one months of qualifying supervisory experience when he served as a sergeant in the Delaware County Sheriffs Office from January 1, 1996 to October 1, 1997, i.e., in that position, Wolfe had supervisory experience earned while serving as a peace officer at a rank higher than corporal.
Therefore, Wolfe needed three more months of qualifying supervisory experience to satisfy R.C. 311.01(B)(9)(a). Wolfe claims that he is entitled to an additional two and one-half months of qualifying supervisory experience for his service as an acting shift supervisor in the Delaware County Sheriffs Office from mid-October through December 31, 1995, and an additional twelve months of qualifying supervisory experience for his service as a sergeant for the Kirkers-ville Police Department from September 1998 through his purported resignation in August 1999.
Wolfe is not, however, entitled to any of the additional claimed supervisory experience. It is uncontroverted that the two and one-half months he served as acting shift supervisor in the sheriffs office were not served at the rank of corporal or above. And the evidence before the board conflicted about whether Wolfe served at the rank of corporal or above when he allegedly worked for the Kirkersville Police Department. Former Mayor Ashcraft testified that he never appointed Wolfe sergeant. While Wolfe claims that the board concluded that he was a sergeant and that he is entitled to at least two months’ credit for September and October 1998, a majority of the board did not make such finding. We will not substitute our judgment for that of a board of elections if there is conflicting evidence on an issue. State ex rel. O’Beirne v. Geauga Cty. Bd. of Elections (1997), 80 Ohio St.3d 176, 181, 685 N.E.2d 502, 506; State ex rel. Kelly v. Cuyahoga Cty. Bd. of Elections (1994), 70 Ohio St.3d 413, 414, 639 N.E.2d 78, 79 (“Boards of elections are obligated to weigh evidence of a candidate’s qualifications, and courts should not substitute their judgment for that of the board.”).
Neither Wolfe’s reliance on State ex rel. Hawkins v. Pickaway Cty. Bd. of Elections (1996), 75 Ohio St.3d 275, 662 N.E.2d 17, nor our duty to liberally construe statutory restrictions on rights to be a political candidate requires a contrary result. In Hawkins, we construed a substantially different previous version of R.C. 311.01(B)(9),1 and held that “the mere fact that Hawkins failed to hold a ‘rank’ specifying supervisor status did not preclude him from performing duties which constituted supervisory experience or its equivalent when he was a patrolman and deputy sheriff.” Id. at 278, 662 N.E.2d at 20. But unlike former R.C. 311.01(B)(9), the current version of R.C. 311.01(B)(9) expressly requires that *186the supervisory experience be “as a peace officer at the rank of corporal or above.” (Emphasis added.) Hawkins is consequently inapposite.2
Similarly, although we have a duty to liberally construe R.C. 311.01(B)’s limitations on the right to be an eligible candidate for sheriff in order to permit electors to choose from all qualified candidates, see State ex rel. Altiere v. Trumbull Cty. Bd. of Elections (1992), 65 Ohio St.3d 164, 165, 602 N.E.2d 613, 614, “ ‘[t]here is no need to liberally construe a statute whose meaning is unequivocal and definite.’ ” Nibert v. Ohio Dept. of Rehab. & Corr. (1998), 84 Ohio St.3d 100, 102, 702 N.E.2d 70, 71, quoting Lake Hosp. Sys., Inc. v. Ohio Ins. Guar. Assn. (1994), 69 Ohio St.3d 521, 525, 634 N.E.2d 611, 614. Given the clarity of the language of R.C. 311.01(B)(9), we need not apply interpretative rules to discern its meaning; we need only apply its unambiguous language. Harsco Corp. v. Tracy (1999), 86 Ohio St.3d 189, 192, 712 N.E.2d 1249, 1251-1252.
Based on the foregoing, the board neither abused its discretion nor clearly disregarded R.C. 311.01(B)(9) by granting the protest and invalidating Wolfe’s candidacy for sheriff. Wolfe failed to satisfy either of the conditions specified in R.C. 311.01(B)(9). Therefore, we deny Wolfe’s request for extraordinary relief in mandamus.

Writ denied.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Pfeifer, J., dissents.

. Former R.C. 311.01(B)(9) provided that no person is eligible to be a candidate for sheriff unless that person “has at least two years of supervisory experience or its equivalent.” 141 Ohio Laws, Part III, 5506.


. Even if Hawkins applied, the evidence is such that the board would have been justified in determining that Wolfe still did not have the requisite supervisory experience. For example, there was evidence that Wolfe never supervised anyone during the time that he was employed by the Kirkersville Police Department. And Wolfe testified at one point in the protest hearing that he never performed sergeant’s duties for the sheriffs office until January 1, 1996. Although Wolfe claims in his reply brief that this portion of his testimony was incorrectly transcribed, he introduced no evidence to that effect.